Citation Nr: 0307540	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-23 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1999 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was previously before the Board in November 2000.  
At that time, the Board reopened the veteran's claim for 
service connection for a back disability and remanded the 
claim to the RO for additional development.

In August 2002 the Board remanded this case for the purpose 
of affording the veteran a hearing before a Member of the 
Board.  In January 2003 such a hearing was held before the 
undersigned Acting Veterans' Law Judge at the RO.  
Transcripts from both the January 2003 and the October 2000 
Board hearings are of record.


FINDING OF FACT

Disability of the back has been shown to be causally related 
to the veteran's military service.


CONCLUSION OF LAW

Disability of the back was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with appellate review at 
this time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran has testified that he injured his back during 
service when he fell from a jeep which was going 25 or 30 
miles an hour.  He has indicated that he did not report the 
incident or seek treatment at the time of the injury.

As for service medical records, a December 1964 record noted 
a two year history of low back pain.  In February 1965 the 
veteran complained of low back pain; X-rays revealed 
transitional vertebrae (L5 left).  It was noted that the X-
ray findings were "enough to cause his back pain."  At the 
examination for service separation in May 1965 slight left 
thoraco-lumbar scoliosis was noted.

VA and private medical records reflect current diagnoses 
including degenerative disc disease of the lumbar spine.

In a November 2000 letter, the veteran's private physician 
(G.M.W., M.D.) stated, in pertinent part, as follows:

The [veteran] has chronic low back pain 
with herniated nucleus pulpous at L4-5 
and left L5 radiculopathy.  Both of these 
are chronic (old) in nature.  These are 
consistent with injuries the patient 
suffered while in the military between 
1962 and 1965.

Based on a review of the record, the Board finds that service 
connection for a back disability is warranted.  The veteran's 
service medical records reveal that he was treated for 
complaints of back pain during service.  The veteran's 
private physician's November 2000 opinion linking the 
veteran's back disabilities to service is essentially similar 
to the conclusions made by another of the veteran's private 
physicians, E.C.K, M.D.  In a January 2000 letter, Dr. K. had 
stated that it was plausible that the veteran had sustained a 
mechanical injury to the lumbar spine during his active 
service.

The Board notes that an October 2001 VA examiner has 
expressed a contrary opinion concerning the etiology of the 
veteran's back disability, and it could be argued that the 
evidence for and against the claim is arguably in approximate 
balance.  Under such circumstances, the Board must resolve 
all reasonable doubt in the veteran's favor.  38 C.F.R. § 
3.102.  As such, the Board finds that service connection for 
a back disability is warranted.


ORDER

Service connection for a back disability is granted.




	                        
____________________________________________
James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

